Order of the Family -Court entered December 20, 1967 unanimously modified on the law and the -facts by vacating that portion which restricts respondent’s visitation rights, without costs or disbursements. The parties were married in 1960. There 'are two issue of the marriage, seven and eight years of age. The parties were divorced by decree entered in New York Supreme -Court June 13, 1967. That decree makes provision for custody of the minor children and for the father’s (appellant herein) visitation rights. The Family Court has jurisdiction to determine custody of minors only when such jurisdiction is referred to it by the Supreme Court (N. Y. Const., ,art. VI, § 13, subd. a, par. [2]; subd. e; Family Ct. Act., § 115, subd. [,b].) Coneededly the Supreme -Court did not refer the issue of visitation rights to the Family Court. It is therefore clear that it did not have jurisdiction to change the father’s visitation rights. The proper and only forum to petition for such a change, if warranted, is the 'Supreme Court. Concur—--Stevens, P. J., Tilzer, Markewich, Nunez and Steuer, JJ.